DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 9/24/19.

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 10-20, and a particular species (i.e., wherein BPADA is the second dianhydride and 3,3’-DDS is the second diamine) in the reply filed on 3/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s request that claim(s) in Group II that correspond(s) to allowable Group I claims be reinstated for allowance upon allowance of Group I claims is acknowledged. If a Group I claim becomes allowable, any claim previously withdrawn from consideration as a result of a restriction requirement, and that includes all the limitations of a claim that is allowable, will be rejoined if appropriate and fully examined for patentability under 37 CFR 1.104.

Specification
The disclosure is objected to because of the following informalities: The numbers in Tables 1 and 2 of the specification are blurry and difficult to decipher. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The haze value recited in claim 1 should be recited as a percentage.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (as well as several dependent claims) recite “biphenyltetracarboxylic acid -based compound (BPDA)” and “2,2-bis[3,4-(dicarboxyphenoxy)phenyl]propane-based compound (BPADA)” and “4,4’-oxydiphthalate-based compound (ODPA).” The modifier  “-based compound” could be interpreted as encompassing any compound which includes the recited partial structure. Alternatively, the recited abbreviations (i.e., BPDA, BPADA and ODPA) are conventionally used to designate specific dianhydride compounds (i.e., biphenyltetracarboxylic dianhydride, 2,2-Bis(4-(3,4-dicarboxyphenoxy)phenyl)propane dianhydride and 4,4’-oxydiphthalic anhydride, respectively). See also the instant examples, wherein the recited abbreviations designate the specific dianhydride monomers. Since the recited abbreviations usually refer to specific dianhydrides while the recited chemical names appear to be generic, one having ordinary skill in the art would not be able to determine which compounds are encompassed by the claims, thereby rendering the scope of the claims unclear. 
Additionally: 
Several instant claims (including claims 1, 3, 5, 10 and 13-15) recite lists of alternatives. However, the claims recite open lists of alternatives: “selected from the group comprising…” (emphasis added). Because the recited lists of alternatives are open, the claims are indefinite because it is unclear what other alternatives are intended to be encompassed by the claims. See MPEP 2173.05(h) I for guidance with regard to Markush groups. For examination purposes, each instance of “selected from the group comprising…” has been interpreted as “selected from the group consisting of…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150046463 (herein KR ‘463; included machine translation and original document cited herein).
As to claims 1, 3-5, 12, 14 and 15, KR ‘463 discloses a polyimide film formed from dianhydrides including BPDA and BPADA (referred to as “HBDA” by KR ‘463) and diamines including TFMB (referred to as “TFDB” by KR ‘463). See abstract. In an example (see example 7, p 7 of translation and in Table 1, [0120] of original), KR ‘463 discloses a polyimide comprising units derived from BPDA and BPADA as dianhydrides and from TFMB and 3,3’-DDS as diamines. The polyimide comprises 30 mol% BPADA with respect to all dianhydrides (which falls within the range recited in instant claim 3), 80 mol% TFMB with respect to all diamines (i.e., within the range recited in instant claims 4 and 12) and 20 mol% 3,3’-DDS with respect to all diamines (i.e., within the range recited in instant claims 5, 14 and 15). 
KR ‘463 is silent with respect to haze value.
However, the instant specification contains two examples (C. Ex. 4 and 6) of polyimides prepared from the same dianhydrides and diamines utilized to form the polyimide of KR ‘463, and imidized via the same method (thermal imidization). The instant polyimides have haze values of 0.9 and 0.7, which fall within the presently claimed range of 0.1-2.0. See Table 2. There is reasonable basis to conclude that polyimide films prepared from the same monomers and via substantially the same method have substantially the same physical properties. There is reasonable basis to conclude, therefore, that the polyimide film exemplified by KR ‘463 (example 7) has a haze value within the presently claimed range.
As to claims 6 and 7, KR ‘463 is silent with respect to tensile strength and glass transition temperature. However, the instant specification contains two examples (C. Ex. 4 and 6) of polyimides prepared from the same dianhydrides and diamines utilized to form the polyimide of KR ‘463, and imidized via the same method (thermal imidization). The instant polyimides have tensile strengths and glass transition temperatures within the presently claimed ranges. See Table 2. There is reasonable basis to conclude that polyimide films prepared from the same monomers and via substantially the same method have substantially the same physical properties. There is reasonable basis to conclude, therefore, that the polyimide film exemplified by KR ‘463 (example 7) has a tensile strength and glass transition temperature within the presently claimed range.
As to claims 8 and 17-20, KR ‘463 is silent with respect to tensile elongation when wetted on one side with MEK. 
However, the instant specification contains two examples (C. Ex. 4 and 6) of polyimides prepared from the same dianhydrides and diamines utilized to form the polyimide of KR ‘463, and imidized via the same method (thermal imidization). The polyimide films of the instant comparative examples have a thickness of 25 microns, and have MEK wetted tensile elongations just below the presently claimed range. However, KR ‘463 discloses a substantially thicker film (thickness of example 7 film is 39 microns) compared to the films of the instant comparative examples. The present claims do not require any particular film thickness, nor any particular duration of MEK wetting prior to measuring tensile elongation. There is reasonable basis to conclude that an increased film thickness and/or decreased duration of MEK exposure would decrease the proportion of polymer in the film which degrades due to solubility in MEK, and therefore increase the tensile elongation of the film wetted on one side with MEK. Given the increased thickness of the film disclosed by KR ‘463 relative to the instant example film thickness, there is reasonable basis to conclude that, after some duration of MEK exposure on one side, the film of KR ‘463 possesses a tensile elongation within the presently claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al (US 2009/0226642).
As to claim 1, Simone discloses a polyimide film comprising at least 50 mol% of repeat units derived from BPDA and TFMB [0004], and produced using a conversion (imidization) process that is primarily chemical rather than thermal [0012].
 Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029].
In light of Simone’s disclosure, the person having ordinary skill in the art would have been motivated to select any additional dianhydride and any additional diamine from the lists disclosed by Simone in [0010] and [0011], respectively, in order to provide the desired physical attributes to the final film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film comprising BPDA and up to 50 mol% BPADA as the dianhydride component and comprising TFMB and up to 50 mol% 3,3’-DDS as the diamine component, in order to provide a polyimide film having the desired physical attributes depending on the intended application. 
As to the recited haze value: 
Simone is silent as to haze values. 
However, Simone teaches that the polyimide films can be suitable as a replacement for glass in an electronic display device, provided that the polyimides have suitable light transmittance properties. Simone teaches that useful average light transmittance percentages are between 65.0 and 99.0 [0034]. The person having ordinary skill in the art would have recognized that as the light transmittance of a film increases, the suitability as a glass replacement in a display device increases (i.e., the ability to see through the film increases). The person having ordinary skill in the art would have further recognized that as the percentage of light that passes through a film (i.e., light transmission) increases, the percentage of light available to be diffused/scattered within a film decreases, and therefore haze decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any appropriate light transmittance within the range disclosed by Simone in [0034], including a light transmittance which corresponds to a haze percentage within the presently claimed range, in order to improve suitability of the film as a glass replacement in a display device.
As to claims 2, 3 and 10, Simone suggests a polyimide film according to claim 1, as set forth above. As previously established, Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA and up to 50 mol% BPADA as dianhydrides, as suggested by Simone, by selecting any appropriate content of BPADA within Simone’s disclosed range of 0-50 mol%, including 1-30 mol% BPADA (and thusly having 70-99 mol% BPDA), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of BPADA. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 4, 5 and 11-15, Simone suggests a polyimide film according to claims 1-3, as set forth above. As previously established, Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from TFMB and up to 50 mol% 3,3’-DDS as diamines, as suggested by Simone, by selecting any appropriate content of 3,3’-DDS within Simone’s disclosed range of 0-50 mol%, including 2-50 mol% 3,3’-DDS (and thusly having 50-98 mol% TFMB), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of 3,3’-DDS. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 6, Simone suggests a polyimide film according to claim 1, as set forth above. Simone does not disclose a general range of suitable tensile strengths. However, Simone exemplifies four polyimide films (Table 1) according to Simone’s disclosed invention. Simone’s four inventive example films have tensile strengths ranging from 28.2 to 36.2 kpsi, which is equivalent to 194 to 250 MPa. The person having ordinary skill in the art would have had a reasonable basis to conclude that the tensile strengths of the films exemplified by Simone represent suitable tensile strengths for the types of applications intended by Simone, and would have therefore considered Simone’s examples as guidance regarding desirable tensile strength for polyimide films intended as glass replacements in electronic display devices. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any tensile strength within Simone’s exemplified range of 194-250 MPa, in order to ensure suitability for the applications intended by Simone (e.g., glass replacement for electronic display device). 
As to claim 7, Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that useful glass transition temperatures are between 250-500 C [0032]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any appropriate glass transition temperature within Simone’s disclosed range of 250-500 C, including within the presently claimed range of 260-350 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 8 and 16-20, Simone suggests a polyimide film according to claims 1-6, as set forth above. Simone fails to specifically teach a tensile elongation when wetted on one side with MEK. However, Simone teaches that good mechanical elongation is a commonly sought beneficial property [0029], and exemplifies films having tensile elongations ranging from 29.3-64% (table 1, examples 1-4). Simone further discloses forming the polyimides with reactive end groups, which can provide a polymer which can be crosslinked to form a polyimide with exceptional resistance to solvent attack [0014]. Considering Simone’s disclosure in [0014], the person having ordinary skill in the art would have recognized the importance of solvent resistance in a polyimide film, and would have been motivated to increase solvent resistance in order to prevent deterioration of physical properties in the presence of solvent. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having an appropriate degree of solvent resistance in order to prevent substantial deterioration of physical properties in the presence of solvents, including a solvent resistance corresponding to a retention of tensile elongation in the presence of MEK within the presently recited range.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al (US 2009/0226642) in view of Moriuchi et al (US 2010/0140557).
As to claim 1, Simone discloses a polyimide film comprising at least 50 mol% of repeat units derived from BPDA and TFMB [0004], and produced using a conversion (imidization) process that is primarily chemical rather than thermal [0012].
 Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029].
As to the particular claimed combination of dianhydrides (i.e., BPDA and BPADA):
Like Simone, Moriuchi discloses a polyimide film that is substantially colorless and transparent, and useful as a coating film for liquid crystals, touch panels, solar cells and the like (abstract), [0003]. Moriuchi discloses using BPADA as a dianhydride monomer to maintain higher transparency [0030], and specifically teaches utilizing a combination of BPDA and BPADA in a range of BPDA:BPADA of 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031].
In light of Simone’s disclosure, the person having ordinary skill in the art would have been motivated to select any additional dianhydride and any additional diamine from the lists disclosed by Simone in [0010] and [0011], respectively, in order to provide the desired physical attributes to the final film. In particular, given Moriuchi’s disclosure, the person having ordinary skill in the art would have been motivated to select BPADA from Simone’s lists of additional dianhydrides in order to increase the transparency of the polyimide film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA, an additional dianhydride, TFMB, and an additional diamine, as disclosed by Simone, by selecting BPADA as the additional dianhydride component in order to increase transparency (as taught by Moriuchi), and by selecting any additional diamine named by Simone, including 3,3’-DDS, as the additional diamine component, in order to provide a polyimide film having the desired physical attributes according to the requirements of the intended application. 
As to the recited haze value: 
Simone is silent as to haze values. 
However, Simone teaches that the polyimide films can be suitable as a replacement for glass in an electronic display device, provided that the polyimides have suitable light transmittance properties. Simone teaches that useful average light transmittance percentages are between 65.0 and 99.0 [0034]. The person having ordinary skill in the art would have recognized that as the light transmittance of a film increases, the suitability as a glass replacement in a display device increases (i.e., the ability to see through the film increases). The person having ordinary skill in the art would have further recognized that as the percentage of light that passes through a film (i.e., light transmission) increases, the percentage of light available to be diffused/scattered within a film decreases, and therefore haze decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any appropriate light transmittance within the range disclosed by Simone in [0034], including a light transmittance which corresponds to a haze percentage within the presently claimed range, in order to improve suitability of the film as a glass replacement in a display device.
As to claims 2, 3 and 10, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that the additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. As discussed above, Moriuchi discloses using BPADA as a dianhydride monomer to maintain higher transparency [0030], and specifically teaches utilizing a combination of BPDA and BPADA in a range of BPDA:BPADA of 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA and up to 50 mol% BPADA as dianhydrides, as suggested by modified Simone, by selecting any appropriate content of BPADA within Simone’s disclosed range of 0-50 mol%, including 1-30 mol% BPADA (and thusly having 70-99 mol% BPDA), in order to achieve the desired physical attributes (transparency/toughness) provided to the polyimide film by combining BPDA with BPADA. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 4, 5 and 11-15, modified Simone suggests a polyimide film according to claims 1-3, as set forth above. As previously established, Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from TFMB and up to 50 mol% 3,3’-DDS as diamines, as suggested by modified Simone, by selecting any appropriate content of 3,3’-DDS within Simone’s disclosed range of 0-50 mol%, including 2-50 mol% 3,3’-DDS (and thusly having 50-98 mol% TFMB), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of 3,3’-DDS. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 6, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone does not disclose a general range of suitable tensile strengths. However, Simone exemplifies four polyimide films (Table 1) according to Simone’s disclosed invention. Simone’s four inventive example films have tensile strengths ranging from 28.2 to 36.2 kpsi, which is equivalent to 194 to 250 MPa. The person having ordinary skill in the art would have had a reasonable basis to conclude that the tensile strengths of the films exemplified by Simone represent suitable tensile strengths for the types of applications intended by Simone, and would have therefore considered Simone’s examples as guidance regarding desirable tensile strength for polyimide films intended as glass replacements in electronic display devices. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any tensile strength within Simone’s exemplified range of 194-250 MPa, in order to ensure suitability for the applications intended by Simone (e.g., glass replacement for electronic display device). 
As to claim 7, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that useful glass transition temperatures are between 250-500 C [0032]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any appropriate glass transition temperature within Simone’s disclosed range of 250-500 C, including within the presently claimed range of 260-350 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 8 and 16-20, modified Simone suggests a polyimide film according to claims 1-6, as set forth above. Simone fails to specifically teach a tensile elongation when wetted on one side with MEK. However, Simone teaches that good mechanical elongation is a commonly sought beneficial property [0029], and exemplifies films having tensile elongations ranging from 29.3-64% (table 1, examples 1-4). Simone further discloses forming the polyimides with reactive end groups, which can provide a polymer which can be crosslinked to form a polyimide with exceptional resistance to solvent attack [0014]. Considering Simone’s disclosure in [0014], the person having ordinary skill in the art would have recognized the importance of solvent resistance in a polyimide film, and would have been motivated to increase solvent resistance in order to prevent deterioration of physical properties in the presence of solvent. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having an appropriate degree of solvent resistance in order to prevent substantial deterioration of physical properties in the presence of solvents, including a solvent resistance corresponding to a retention of tensile elongation in the presence of MEK within the presently recited range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766